Opinion by
Mb. Justice McCollum,
The plaintiff got upon the platform of one of the Pullman cars as the train was moving from the station at Altoona towards Pittsburg, and having requested a trainman to give him a berth for New York he was told that he was on the wrong train, that it would not stop to let him off, but that it was going slow and he could jump from it. He was on the car about a minute and a half after the train started from the station and the rate of speed it had attained when he stepped or jumped from it is best described in his own language. He said, “ the train went so swift that it pulled the feet from under me.” It is a reasonable conclusion from his testimony in regard to the speed of the train and the time he was on it that it was moving at the rate of from ten to fifteen miles an hour when he jumped from it. It is well settled that to jump from a moving train is an act of negligence which will defeat a suit for an injury caused by it unless it plainly appears that the circumstances connected with and surrounding it justified or excused it. In this case the plaintiff was safe upon the train and if his getting upon it instead of the New York train was due to the negligence of the company he might have had an action against the latter for the expenses he incurred and the inconvenience to which he was subjected in consequence of its fault. But his presence on the train through the negligence of the company furnished no warrant or excuse for jumping from it as he did. We must therefore for the purposes of this suit consider his presence there as due to his own unassisted mistake and regard the act of jumping from the car in the light of what occurred after he had gotten upon it. The sole attempted extenuation of the act lies in the conversation with the person called by the plaintiff a trainman, but whether this person was the conductor of the train, a brakeman, or a Pullman ear porter does not appear. It does appear however that he did not order the plaintiff to jump from the car and that what he said amounted at most to a suggestion or expression of opinion that he might do so. In this conversation therefore there was no warrant for the act under consideration and nothing to subject the company to liability for the consequences of it.
*625The plaintiff jumped from a rapidly moving train about eleven o’clock at night and when it was so dark that he could not see where the jump would land him. He did so to escape being carried to the next station when he desired to go in the opposite direction. This desire was the sole cause of bis rash and entirely voluntary act, and he must be considered as having deliberately accepted the risks involved in it. It is essential to the safety of the traveling public that the railroad company shall be held to a strict accountability to its passenger for an injury resulting from its negligence, but common justice requires that it shall not be held liable to him for an injury caused by bis own negligence or violation of its rules.
We find nothing in the cases cited by the plaintiff to sustain his contention which is at variance with the views expressed and the conclusion reached by the learned court below.
The specifications of error are overruled and the judgment is affirmed.